Hallam, J.
(dissenting).
I dissent from the proposition that an unintelligible vote is' to be counted as a “vote” in determining whether a majority of the votes at a county option election has been cast in favor of prohibition. The statute provides “the voter shall mark a cross in one of the * * * squares to express his choice.” Laws 1915, p. 27, c. 23, § 7. It then provides “the ballots shall be * * * counted * * * in accordance with the law governing general elections for county officers.” The law governing general elections for county officers provides “only those so marked shall be counted.” G. S. 1913, § 460. The intent seems plain that only ballots marked as the statute provides shall be counted for any purpose.
The question- whether blank or unintelligible ballots should be counted in determining the total vote cast has been considered in construction of other statutes. The latest case in which the question was involved is Anderson v. City of Le Sueur, 127 Minn. 318, 149 N. W. 472. That case arose under a license election held in the city of Le Sueur, held at the same time as the city election under a statute which provides: “If a majority of the votes east upon the question shall be in favor of license, then license for the sale of intoxicating liquor may be granted.” Laws 1913, p. 540, c. 387, § 3. The ballots on this issue were deposited in separate boxes. There were 446 ballots deposited; 222 were in favor of license; 214 against, and 10 blank. If blank votes were taken into account, license did not carry : if not, it did carry. In the brief of appellant it was contended [p. 24] that “blank ballots are ballots upon the question, and must be included in the determination of the total votes east at the election,” and McLaughlin v. Village of Rush City, 122 Minn 428, 142 N. W. 713, which is the basis of the majority opinion in this case, was cited as authority. The court rejected the contention and said: “As a majority of the votes cast upon the question were in favor of license, the decision of the trial court was correct,” (page 322), thus holding that the blank ballots were not to be taken into account. In this case the *298ballots were not blank, bnt unintelligible, but this difference seems to me quite immaterial.
There is no difficulty in harmonizing the Le Sueur case with State v. Village Council of Osakis, 112 Minn. 365, 128 N. W. 295, and Lodoen v. City Council of Warren, 118 Minn. 371, 136 N. W. 1031. Those cases simply hold that, in determining what constitutes a “majority of the votes cast at such election,” all votes cast for any purpose must be taken into account, but they do not touch the question of whether blank or unintelligible votes should be counted. I am not sure that the Le Sueur ease can be harmonized with McLaughlin v. Village of Rush City, supra, but I am wholly unable to distinguish the case at bar from the Le Sueur case. The statute construed in that case reads.: “If a majority of the votes cast upon the question shall be in favor” of the proposition it is carried. This statute reads: “If the majority of the votes at any such election be cast in favor”1 of the proposition it is carried. I can see no difference that is material here. True, there is this difference, that in the 1913 statute we find the term “votes cast upon the question.”2 That term was important in the Le Sueur case as excluding from consideration votes cast upon other questions submitted at the same election. But it was not important for any other purpose. It has no bearing on the question as to what constitutes a vote, and it was not so held in the Le Sueur case, nor, so far as I know, in any other ease. Except as excluding votes cast upon some other issue, “votes cast upon the question” and “votes cast at such election,” mean one and the same thing. Surely it cannot be said that a blank or unintelligible ballot is a vote, and yet not a vote cast upon any question submitted for the suffrage of the voter at the election. In my opinion the judgment should be affirmed.

[Laws 1915, p. 28, c. 23, § 11.]


 [Laws 1913, p. 541, c. 387, § 3.]